Citation Nr: 0908974	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  05-12 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran had active service from October 1968 to January 
1970.  He was born in 1949.

This appeal to the Board of Veterans' Appeals (Board) is from 
actions taken by the above Department of Veterans Affairs 
(VA) Regional Office (RO).  The Veteran provided testimony 
before a Hearing Officer at the VARO in June 2007; a 
transcript is of record.

The Veteran also provided testimony before the undersigned 
Veterans Law Judge at the VARO via videoconferencing in 
November 2008; that transcript is also of record.

In January 2009, the Board sent the case to an expert in the 
Veterans Health Administration for a medical opinion, which 
is now of record.  The written opinion was provided to the 
Veteran's representative, who contacted the Veteran by 
telephone, and the normal interval period of time for 
response has been waived so that the Board may address the 
issue at this time.



FINDING OF FACT

The aggregate evidence of record is in relative equipoise as 
to whether the Veteran has PTSD which was caused, at least in 
part, by stressors that occurred during his active military 
service.


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 5013(a), 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.304(f)(3) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.326(a).  Given the action taken herein, 
additional discussion of these procedures is unnecessary

II.  Applicable Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303(a), 3.304 (2008).  Where there is a chronic disease 
shown as such in service, subsequent manifestations of the 
same chronic disease at any later date, however remote, may 
be service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition 
noted during service is not shown to be chronic, or the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity of symptomatology after discharge is 
required to support the claim.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of 
inccurrence or aggravation of a disease or injury in service; 
and (3) medical evidence of a nexus between the claimed in-
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 252 (1999).

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and a claimed in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor(s) actually occurred.  38 C.F.R. § 3.304(f); Cohen 
v. Brown, 10 Vet. App 128 (1997). 

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court 
clarified the analysis to be followed in adjudicating a claim 
for service connection for PTSD.  The Court pointed out that 
VA has adopted the fourth edition of the American Psychiatric 
Association Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) in 38 C.F.R. §§ 4.125 and 4.126.  See 61 
Fed. Reg. 52,695-702 (1996).  Therefore, the Court took 
judicial notice of the diagnostic criteria requiring that a 
person experienced, witnessed, or was confronted with a 
traumatic event which generated a response involving intense 
fear, helplessness, or horror, with the question of whether 
any such claimed stressor was severe enough to cause PTSD in 
a particular individual being a clinical determination for 
examining mental health professionals. 

Whether a veteran has submitted sufficient corroborative 
evidence of the claimed in-service stressors is a factual 
determination.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002) (holding that a veteran need not substantiate his 
actual presence during the stressor event, but that the fact 
that the veteran was assigned to and stationed with a unit 
that was present while such an event occurred may strongly 
suggest that he was, in fact, exposed to the stressor event); 
see also Suozzi v. Brown, 10 Vet. App. 307 (1997).

Cases involving allegations of a personal assault fall within 
the category of situations in which it is not unusual for 
there to be an absence of service records documenting the 
events of which a veteran complains.  Therefore, evidence 
from sources other than a veteran's service records may 
corroborate an account of a stressor incident.  See, e.g., 
Patton v. West, 12 Vet. App. 272, 281 (1999).  Examples of 
such evidence include, but are not limited to: records from 
law enforcement authorities, rape crisis centers, mental 
health counseling centers, 


hospitals, or physicians; pregnancy tests or tests for 
sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  38 
C.F.R. § 3.304(f)(3).

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA may submit any evidence that it 
receives to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that a 
personal assault occurred.

With regard to personal assault cases, the Court pointed out 
in the Patton case that "VA has provided special evidentiary 
development procedures, including the interpretation of 
behavior changes by a clinician and interpretation in 
relation to a medical diagnosis."  Patton, supra, citing VA 
Adjudication Procedure Manual M21-1, Part III, 5.14c (8)) 
(later redesignated as Part VI, 11.38b(2), and now 
rescinded).  The Court also held that those provisions of 
Manual M21-1 which provided special evidentiary procedures 
for PTSD claims based on personal assault, were substantive 
rules that were the equivalent of VA regulations.  See YR v. 
West, 11 Vet. App. 393 (1998); Cohen v. Brown, supra. 

As noted, the above cited manual provisions have been 
rescinded.  The current version of 38 C.F.R. § 3.304(f) 
essentially serves to codify the previously existing 
provisions of VA Adjudication Procedure Manual M21-1, and new 
manual provisions provide guidance in developing PTSD claims 
based upon personal assault.  See VA Adjudication Manual 
(Manual Rewrite), M21-1MR, Part IV, Subpart ii, Chapter 1, 
Section D, Para. 17.


A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service. 38 U.S.C.A. § 1111.  Only 
such conditions as are recorded in examination reports are to 
be considered as noted. 38 C.F.R. § 3.304(b).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).  Aggravation of a pre-existing condition may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service). The Board notes that 
the language of the aforementioned regulation at 38 C.F.R. § 
3.304(b) (2004) was amended during the pendency of this claim 
and appeal, effective May 4, 2005.  See 70 Fed. Reg. 23,027-
29 (May 4, 2005) (now codified at 38 C.F.R. § 3.304(b) 
(2008)).  The amended regulation requires that VA, rather 
than the claimant, bear the burden of proving that the 
disability at issue pre-existed entry into service, and that 
the disability was not aggravated by service, before the 
presumption of soundness on entrance into active service may 
be rebutted.

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based upon "thorough 
analysis of the evidentiary showing and 


careful correlation of all material facts, with due regard to 
accepted medical principles pertaining to the history, 
manifestations, clinical course, and character of the 
particular injury or disease or residuals thereof."  38 
C.F.R. § 3.304(b)(1).

Congenital or developmental defects as such are not diseases 
or injuries within the meaning of the applicable legislation 
and are not subject to service connection.  38 C.F.R. §§ 
3.303(c), 4.9.  See Winn v. Brown, 8 Vet. App. 510, 516 
(1996), appeal dismissed, 110 F.3d 56 (Fed. Cir. 1997), and 
cases cited therein.  See also VAOPGCPREC 82-90.  However, 
the VA General Counsel has further noted that if, during 
service, superimposed disease or injury occurs, service 
connection may be warranted for the resultant disability.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

The Board has an obligation to provide adequate reasons and 
bases supporting this decision, but there is no requirement 
that every item of evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  The Board's 
analysis below will focus specifically on what evidence is 
needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the 
claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).



III.  Factual Background and Analysis

The Veteran had active service from October 1968 to January 
1970.  He has provided numerous statements and testified 
twice as to his myriad purported stressors while he was in 
service.  Most of these are personal in nature, and range 
from multiple assaults by family members before and during 
service, including while on holiday leave during his first 
few months of active duty; to refusing to stand at attention 
and salute a superior officer and being thrown into solitary 
confinement for three days; to being twice assaulted at Ft. 
Lewis and then raped repeatedly while in the stockade; and 
being otherwise discriminated against and ostracized after he 
claimed conscientious objector status, only the latter fact 
of which is documented.  Written statements have been made by 
family members confirming the serious nature of the assaults 
on him while at home (in uniform) and identifying residuals 
of both a physical (neck scarring) and mental nature as a 
result.

Attempts have been made to otherwise corroborate these 
allegations of stress, without significant success.  There 
are few if any remaining viable, responsible avenues to do so 
(e.g., he has asked for VA to find an officer who could 
provide a statement with regard to one or more stockade 
incidents, but this is not something that can be done 
unilaterally by VA absent further input from the Veteran, and 
based on contemporary data which does not appear available).  

The Veteran has repeatedly testified as to his pre-service 
and in-service stressors, and that he has had minimal 
additional trauma and virtually no comparable trauma since 
service, so he contends that his in-service incidents must 
have caused and/or contributed to his current PTSD.  

Clinical reports are in the file for comparative purposes.  
The complex nature of his problems have been identified, 
e.g., with ongoing abuse since childhood plus those in 
service providing a complex picture of disability.  


A VA psychiatrist opined, in a lengthy discussion in June 
2005, with regard to the reports that the Veteran had been 
violently treated by guards and raped by an inmate while 
incarcerated in a military stockade (at least in part for 
being a conscientious objector), that it is well known that 
such trauma is difficult to verify because the acts are done 
in secrecy and victims are often threatened with loss of 
career or rank if they report it to authorities.  It was also 
noted that the Veteran had a history of severe childhood 
emotional and physical abuse so the source of his stress is 
even harder to determine.  However, assuming he was truthful 
about what happened, the psychiatrist opined that "it is 
likely that he either developed PTSD from this (in-service) 
incident or his former childhood PTSD was exacerbated".  
(Emphasis added.)  The physician noted that the Veteran's 
military records confirmed his stockade presence; that he 
continued to experience chronic symptoms of PTSD which he 
described; and that he fully met the criteria for a diagnosis 
of PTSD.

On a VA examination in October 2007, the Axis I diagnosis was 
PTSD; Axis II was personality disorder; and Axis III was head 
trauma in childhood as well as other physical trauma mostly 
inflicted by his father (with notations that one such beating 
was while he was home on leave from service).

His post-service mental health problems have been variously 
described, to include personality problems and various 
neuroses, but predominantly diagnosed as PTSD.  

The case was forwarded to a medical expert for an assessment 
in response to the following questions.  (1) What, if any, 
psychiatric disorder(s) did the Veteran manifest before he 
entered active military service?  (2) What, if any, 
psychiatric disorder(s) did the Veteran manifest during his 
active military service?  (3) Was there any permanent 
aggravation in service of whatever psychiatric disorder(s) 
may have pre-existed service, and to what was that 
attributable?  (4) What psychiatric disorder(s) has the 
Veteran exhibited after service, and to what is/are it/they 
attributable?

The medical expert opinion was as follows, in pertinent part:

The Veteran is a 59-year old who alleges 
service-connected disability due to PTSD.  
The Veteran reports that when he claimed 
conscientious objector status, it 
resulted in his physical abuse, being 
raped, discriminated against and was put 
in Stockade.  It has been documented in 
his file that he had been incarcerated 
but there is no objective finding of any 
kind of abuse or psychiatric treatment he 
received around this period of time.  

After release from the military, he had a 
dysfunctional life in almost all areas of 
functioning, particularly in vocational 
and personal life.  When he was taking 
master level classes he was asked by the 
college to take a break and seek 
counseling because of his poor emotional 
stability and poor interpersonal skills.

Though he has a college education and 
work history, he could not sustain or 
lead a productive life at vocational and 
personal levels.  He had married and 
divorced three times, stating that "his 
wives have difficulty getting along".  
He had numerous jobs over the years both 
skilled and unskilled but always had 
difficulty keeping them for a reasonable 
period of time.  There is an evaluation 
by social security disability regarding 
his disability claim which indicates his 
limitations in interactions, adaptation 
to changes, responding appropriately to 
criticism.

A note dated 6/6/2005 by [a named VA 
Chief of Psychiatry] says "while I can 
not verify the accuracy of patient's 
assertion that he suffered abuse and 
military related trauma, I do believe 
that he meets the criteria of PTSD, since 
military records do verify that he was 
incarcerated in a military stockade, it 
is likely that is story is valid".  As 
[that physician] is a highly qualified 
psychiatrist as well as he is a treating 
source, his opinion carries much heavy 
weight.  There are other treating sources 
whose opinions are in harmony with [that 
psychiatrist].

Conclusion:  Based upon Veteran's 
allegations, objective findings and lay 
evidence in the file it is my 
professional opinion based upon my 
training, experience evaluating and 
treating these kinds of patients, it is 
at least as likely as not (i.e., to at 
least a 50-50 degree of probability) that 
his PTSD symptoms are either due to 
military trauma or significantly 
aggravated preexisting condition due to 
childhood abuse to make him 
dysfunctional.  (Emphasis added.)

The Board appreciates the assessments that have been 
undertaken by mental health professionals, and that the 
Veteran and his family have been candid and forthcoming as to 
their lives and his circumstances before, during, and since 
service, much of which appears credible.  Moreover, there are 
several medical expert opinions now of record which conclude 
that his PTSD is the result of service in one way or another.  
In assessing the Veteran's claim, the clinical picture is 
complex, as is the history, and the evidence is certainly not 
unequivocal.  

Nonetheless, we believe a reasonable doubt is raised which 
must be resolved in the Veteran's favor.  Accordingly, 
without finding error in the previous action taken by the RO, 
the Board will exercise its discretion to find that the 
evidence is in relative equipoise, and will conclude that, 
whether it was first manifested in service, or pre-existed 
service and was aggravated therein, or a combination of both, 
service connection for PTSD is warranted.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for PTSD is granted.



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


